Case: 1:16-cr-00224-PAG Doc #: 107 Filed: 01/09/19 1 of 2. PageID #: 1817




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


  UNITED STATES OF AMERICA,                      )       CASE NO. 1:16-CR-0224
                                                 )
                 Plaintiff,                      )       JUDGE PATRICIA A. GAUGHAN
                                                 )
         -vs-                                    )
                                                 )       UNNOPPOSED MOTION
  BOGDAN NICOLESCU,                              )       TO CONTINUE SENTENCING
  TIBERIU DANET, and                             )       HEARING
  RADU MICLAUS,                                  )
                                                 )
                 Defendants.                     )




         Now comes the Defendant, Tiberiu Danet, by and through undersigned counsel, and

  respectfully requests that the sentencing hearing currently scheduled for February 20, 2009, be

  continued. Specifically, it is respectfully requested that the hearing be reset to a date following

  the conclusion of the jury trial that is set in this matter and which is currently scheduled to

  commence March 28, 2019. Counsel for the Defendant has informed counsel for the United

  States of America of the instant request and has confirmed that the request is unopposed.

         Wherefore, the Defendant respectfully moves this Honorable Court to continue the

  sentencing hearing in this matter beyond the jury trial currently scheduled to commence March

  28, 2019.




                                                     1
Case: 1:16-cr-00224-PAG Doc #: 107 Filed: 01/09/19 2 of 2. PageID #: 1818




                                              Respectfully submitted,


  /s/ Ronald L. Frey                          /s/ Barry N. Covert

  RONALD L. FREY (0078180)                    BARRY N. COVERT (NY Bar #2320117)
  Counsel for Defendant, Tiberiu Danet        Counsel for Defendant, Tiberiu Danet - pending
  THE FREY LAW FIRM, LLC                      Pro Hac Vice Admission
  600 Superior Ave. E #1300                   LIPSITZ GREEN SCIME CAMBRIA, LLP
  Cleveland, OH 44114                         42 Delaware Ave., Suite 120
  (844) 766-3739                              Buffalo, NY 14202
  rf@freylegal.com                            (716) 849-1333
                                              bcovert@lglaw.com



                                   CERTIFICATE OF SERVICE

          I hereby certify that a copy of the foregoing Unopposed Motion to Continue Sentencing

  Hearing has been served via ECF delivery this 9th day of January 2019, to Duncan Brown, Esq.,

  Assistant United States Attorney, at Duncan.Brown@usdoj.gov, and to all parties indicated on

  the electronic filing receipt.



                                              /s/ Ronald L. Frey___________
                                              RONALD L. FREY
                                              Counsel for Defendant Tiberiu Danet




                                                2
